Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] During the third quarter, First Mid completed the previously announced acquisition of ten branches of First Bank located in and around Bloomington, Peoria, Galesburg, and Quincy Illinois. As a result, our September 30, 2010 consolidated balance sheet includes the assets and liabilities of those ten branches. The year-to-date consolidated income statement includes the financial results of the branches since September 10, 2010 (the day the acquisition was completed) as well as the legal, professional, and integration costs we incurred in 2010 to complete the transaction. The third quarter Form 10-Q which will be filed in early November 2010 will contain further disclosure of the transaction. I urge all shareholders to read this document when it becomes available. The underlying business objectives of the acquisition were to leverage our capital, managerial, and operational resources over a larger base of earning assets, to acquire core customer deposits and to gain entry into markets where opportunities exist for future, cost- effective revenue growth. I believe we accomplished those objectives with this transaction. While strategy is important, so is execution and the focus now turns to customer service, revenue growth, and risk and expense management in both these new locations as well as First Mid’s legacy markets. Along with the financial assets came a team of experienced bankers and I believe we are ready for the challenge. Our earnings for the first nine months of 2010 were essentially the same as in the same period last year despite including the costs of the acquisition. Net income amounted to $6.3 million or $.76 per diluted share. One-time costs for the acquisition, including investment banking fees, legal fees, system conversion, and customer integration costs amounted to $950,000. As we get the one-time costs behind us, I remain optimistic about income from our core operations. Net interest income was $28.6 million for the first nine months of 2010 as compared to $26.0 million for the first nine months of 2009. The increase in net interest income is due primarily to obtaining a higher interest rate spread. First Mid’s net interest margin was 3.67% for the first nine months of 2010 as compared to 3.36% for the first nine months of 2009 as funding costs have declined. Total non-interest income of $9.8 million for the first nine months of 2010 is lower than the $10.5 million recognized during the same period last year. During the first nine months of 2009, we recognized a one-time gain of $1 million on the sale of the merchant card servicing portfolio that affects annual comparisons. We continue to see some deferrals on trust preferred securities we hold as investments, as others in the banking industry struggle, resulting in $1.4 million in non-cash charges to earnings thus far in 2010 to recognize other-than-temporary impairment. Non-performing loans totaled $11.6 million at September 30, 2010 as compared to $12.7 million at December 31, 2009. We continue to monitor these credits closely, and have developed action plans to work with the borrowers and to ensure that collateral valuations are updated to be reflective of current conditions. We have charged-down the balance of these loans, when appropriate, resulting in net charge-offs of $1.3 million in 2010 as compared to $.8 million in 2009, and a higher loan loss provision of $2.7 million for the first nine months of 2010 as compared to $2.2 million in 2009. We have also sold a few properties and seen the balance of other real estate owned decline to $5.3 million from $7.5 million at June 30, 2010. Clearly, these are challenging times and economic conditions in the United States and in Illinois are difficult. Moreover, the competitive and regulatory environments are more intense than ever for community banks. First Mid’s business model and our experienced staff allow us to adapt to the challenges and I remain optimistic about our future. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Very Truly Yours, /s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer October 28, 2010 First Mid-Illinois Bancshares, Inc. 1515 Charleston Avenue Mattoon, Illinois 61938 217-234-7454 www.firstmid.com CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) Sep 30 Dec 31 Assets Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated fair value of $54 and $469 at September 30, 2010 and December 31, 2009, respectively) 51 Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements with customers Other borrowings Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Preferred stock (no par value, authorized 1,000,000 shares; issued 4,927 shares in 2010 and 2009) Common stock ($4 par value; authorized 18,000,000 shares; issued 7,416,242 shares in 2010 and 7,364,959 shares in 2009) Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive income (loss) Treasury stock at cost, 1,327,386 shares in 2009 and 1,282,076 in 2009 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands) (unaudited) For the period ended September 30, Interest income: Interest and fees on loans $ $ Interest on investment securities Interest on certificates of deposit 88 23 Interest on federal funds sold & other deposits Total interest income Interest expense: Interest on deposits Interest on repurchase agreements with customers 97 89 Interest on other borrowings Interest on subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Trust revenues Brokerage commissions Insurance commissions Services charges Securities gains (losses), net Impairment losses on securities ) ) Mortgage banking revenues ATM / debit card revenue Other Total non-interest income Non-interest expense: Salaries and employee benefits Net occupancy and equipment expense FDIC insurance Amortization of intangible assets Legal and professional expense Other Total non-interest expense Income before income taxes Income taxes Net income $ $ Per Share Information (unaudited) For the period ended September 30, Basic earnings per common share $ $ Diluted earnings per common share $ $ Book value per share at Sep 30 $ $ Market price of stock at Sep 30 $ $ CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (unaudited) For the period ended September 30, Balance at beginning of period $ $ Net income Dividends on preferred stock and common stock ) ) Issuance of preferred and common stock Purchase of treasury stock ) ) Deferred compensation and other adjustments 85 Changes in accumulated other comprehensive income (loss) Balance at end of period $ $ CONSOLIDATED CAPITAL RATIOS Threshold As of for “Well- First Mid-Illinois Bancshares, Inc. Mar 31, Capitalized” Primary Capital Measurements (unaudited): Designation Leverage ratio % 5 % Tier 1 capital to risk-weighted assets % 6 % Total capital to risk-weighted assets % 10
